Citation Nr: 0301548	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

The propriety of an initial 20 percent evaluation for a 
low back disability, characterized as L3-L4, L4-L5, and 
L5-S1 bulging discs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1996 
to January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
for L3-L4, L4-L5, and L5-S1 bulging discs and assigned a 
20 percent evaluation effective January 18, 2000.  The 
veteran disagreed with the assigned evaluation and 
subsequently perfected this appeal.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran's low back disability is manifested by 
electrodiagnostic findings consistent with old left L5 
radiculopathy; magnetic resonance imaging (MRI) findings 
of suspected left paravertebral muscle spasm and minimal 
concentric disc bulging from the L3 to S1 level; muscle 
strength in the left extensor hallucis longus of 2.5/5; 
and flexion of the lumbar spine limited to 85 degrees 
and extension limited to 10 degrees.

3. Under the rating criteria in effect prior to September 
23, 2002, the findings associated with the veteran's low 
back disability approximate no more than moderate 
symptoms of intervertebral disc syndrome with recurring 
attacks.

4. Under the rating criteria in effect for the period 
beginning September 23, 2002, the chronic orthopedic and 
neurologic manifestations associated with the veteran's 
disability approximate no more than slight limitation of 
motion of the lumbar spine and moderate incomplete 
paralysis of the sciatic nerve.  There is no objective 
evidence of incapacitating episodes.  

5. The veteran has not submitted evidence tending to show 
that his service-connected low back disability requires 
frequent hospitalizations or causes marked interference 
with employment beyond that contemplated in the 
schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 
percent for a low back disability are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002).

2. For the period beginning September 23, 2002, the 
criteria for a 30 percent evaluation, and no more, for a 
low back disability are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 4.124a, Diagnostic Code 8520 (2002); 
67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to the evaluation of his low back disability in 
the April 2000 rating decision, the July 2000 statement of 
the case (SOC), and the March 2002 supplemental statement 
of the case (SSOC).  These documents also informed him of 
the evidence of record and of the reasons and bases for 
denial.  In an October 2002 letter, the veteran was 
notified that there had been a change in the law regarding 
the evaluation of intervertebral disc syndrome.  The 
veteran was provided 60 days to respond to the letter or 
submit additional evidence or argument.  No response was 
received.

In March 2002, the veteran was notified of his rights in 
the VA claims process.  The March 2002 SSOC specifically 
advised the veteran of the laws and regulations pertaining 
to VA's duty to notify and to assist.  The veteran was 
notified that VA would make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will also make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency.  The veteran, however, must 
provide enough information so that VA can request 
identified records.  

At the March 2000 VA examination, the veteran reported 
chiropractic treatment.  The veteran has not provided an 
authorization for release of private chiropractic records 
and has not identified additional records that need to be 
obtained.  In keeping with the duty to assist, the veteran 
was provided VA examinations in March 2000 and October 
2000.  In June 2002, the veteran's representative appears 
to suggest that the veteran is entitled to another 
examination because the examiner did not affirmatively 
state that he reviewed the claims file.  The Board has 
reviewed the examinations of record and considers them 
adequate for rating purposes.  As such, further 
examination is not necessary.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran was originally granted service connection for 
a low back disability, characterized as L3-L4, L4-L5, and 
L5-S1 bulging discs, in April 2000 and assigned a 20 
percent evaluation effective January 18, 2000.  The 
veteran contends that the current evaluation does not 
adequately reflect the severity of his disability.

The veteran underwent a VA examination in March 2000.  
Review of medical records revealed that the veteran 
injured his low back in January and June 1999 after 
parachute jumps.  In February 1999 he injured his back 
while picking up a heavy tent.  In July 1999 he fell 
during a road march and reinjured his back.

The veteran reported a moderate left low back pain with 
occasional radiation to the anterior left knee.  There is 
no bowel or bladder dysfunction.  He takes Aleve with good 
pain control during the day.  After discharge he received 
chiropractic treatment to relieve the pain temporarily.  
Precipitating factors include driving a car, bending, or 
sitting a lot.  During the last year he has had severe 
bouts of low back pain on 7 to 8 occasions.  He takes 
Aleve and will rest for 6 hours.  He does not need to use 
crutches, a brace, or a cane to walk.  He is currently 
unemployed and has difficulty doing construction work and 
running.

On physical examination, forward flexion was to 95 
degrees; backward extension and rotations to 35 degrees; 
and lateral flexion to 40 degrees.  There was no objective 
evidence of painful motion on all movements of the lumbar 
spine and there was no lumbar paravertebral muscle spasm.  
There was objective evidence of mild weakness of the left 
ankle dorsiflexor muscles, extensor hallux longus, and 
tibialis anterior with muscle strength graded 4/5.  There 
was also mild weakness of the left ankle plantar flexor 
muscle, gastrocnemius with muscle strength graded 4/5.  
There was no tenderness to palpation on lumbar 
paravertebral muscles.  There were no postural 
abnormalities of the back or fixed deformities.  There was 
diminished pinprick and smooth sensation on left L5-S1 
dermatomes of the foot.  There was no muscle atrophy of 
the lower extremities but ankle jerks were noted to be 
"almost absent."  Knee jerks were plus 2 bilateral and 
symmetric.  Straight leg raising was negative bilaterally.  

X-ray examination of the lumbosacral spine was normal.  
MRI in April 2000 revealed 1) suspected lumbar 
paravertebral muscle spasm; and 2) minimal concentric disc 
bulging from L3 to S1 level.  

The veteran underwent another VA examination in October 
2000.  Range of motion was measured as follows: flexion to 
85 degrees; extension to 10 degrees; lateral bending right 
and left to 20 degrees; and rotation to right and left 40 
degrees.  It was noted that pain began at flexion to 85 
degrees.  There was tenderness to palpation at the 
lumbosacral paravertebral muscles.  No postural 
abnormalities or fixed deformities were noted.  

Regarding neurological abnormalities, muscle strength in 
the left extensor hallucis longus was reported as 2.5/5.  
Right extensor hallucis longus was 5/5.  All the rest of 
the muscles tested on the right and left lower extremities 
were 5/5, including iliopsoas, hamstrings, quadriceps, 
gluteus maximus, tibialis anterior, gastroc-soleus and 
peroneus brevis bilaterally.  Deep tendon reflexes were +3 
patellar and +2 Achilles bilaterally.  Straight leg 
raising and slump test were both negative.  The veteran 
underwent an electrodiagnostic examination in October 
2000, which revealed findings compatible with an old left 
L5 radiculopathy. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2002); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2002), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In this case, however, because the 
appeal ensues from the veteran's disagreement with the 
evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO evaluated the veteran's disability pursuant to 
Diagnostic Code 5293.  Under the rating criteria in effect 
prior to September 23, 2002, intervertebral disc syndrome 
was evaluated as follows: postoperative, cured (0 
percent); mild (10 percent); moderate; recurring attacks 
(20 percent); severe; recurring attacks with intermittent 
relief (40 percent); and pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome 
were revised effective September 23, 2002.  Under the 
revised regulations, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent); with 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent); with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 12 
months (10 percent).  67 Fed. Reg. 54,345, 54,349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the 
Secretary did so.  Therefore, the Board must evaluate the 
veteran's claim for an increased rating from September 23, 
2002, under both the former criteria and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable 
than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations. 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not 
be earlier than the effective date of the Act or 
administrative issue); see VAOPGCPREC 3-2000 (2000).  
Thus, the revised criteria under Diagnostic Code 5293 are 
not applicable prior to September 23, 2002, the effective 
date of revision.

Other potentially applicable provisions include Diagnostic 
Codes 5285 (residuals of vertebra fracture), 5286 
(complete ankylosis of the spine), 5289 (ankylosis of the 
lumbar spine), 5292 (limitation of motion of the lumbar 
spine), and 5295 (lumbosacral strain).  There is no 
evidence of a vertebral fracture or ankylosis, and the 
veteran has not been diagnosed with lumbosacral strain on 
recent examination.  Therefore, Diagnostic Codes 5285, 
5286, 5289, and 5295 are not for application.
 
Limitation of motion of the lumbar spine is evaluated as 
follows: slight (10 percent); moderate (20 percent); and 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2002).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups 
under §§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 
7 (1996) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In a precedent opinion, the VA General Counsel has held 
that disabilities rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, involved limitation of motion, which 
warranted consideration based on functional loss due to 
pain on use or due to flare-ups.  VAOPGCPREC 36-97.  
Functional loss must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
See 38 C.F.R. § 4.40 (2002).

Under the former Diagnostic Code 5293, the Board finds 
that the symptoms associated with the veteran's low back 
disability approximate no more than moderate 
intervertebral disc syndrome with recurring attacks.  
Objectively, there is electrodiagnostic evidence of an old 
left L5 radiculopathy and MRI evidence of suspected muscle 
spasms and bulging discs at various levels.  There is also 
evidence of some muscle weakness.  There is no evidence of 
muscle atrophy or bladder or bowel dysfunction.  Straight 
leg raising is negative bilaterally.  The veteran 
complains of moderate left low back pain with occasional 
radiation to the left knee.  There are no complaints of 
constant pain and there is no objective evidence of 
ongoing treatment.  The veteran takes Aleve with 
reportedly good pain control.  There is no evidence of 
severe intervertebral disc syndrome, recurring attacks, 
with intermittent relief.  As such, an evaluation in 
excess of 20 percent under Diagnostic Code 5293 is not 
warranted.  

Similarly, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5292.  Examination in 
October 2000 indicates that flexion was limited to 85 
degrees; extension to 10 degrees; lateral bending to 20 
degrees and rotation to 40 degrees.  The Board finds that 
this approximates no more than slight limitation of motion 
of the lumbar spine.  

In terms of functional limitations, the veteran complains 
of pain and there is evidence of painful motion and 
tenderness on recent examination.  However, other 
objective findings are mostly negative, with the exception 
of some muscle weakness.  The Board does not find adequate 
pathology to support an evaluation in excess of 20 
percent.  See DeLuca, supra.

Under the revised Diagnostic Code 5293, intervertebral 
disc syndrome can be evaluated based either on the 
duration of incapacitating episodes or a combination of 
the chronic orthopedic and neurological manifestations.  
On review of the claims folder, there is no objective 
evidence of incapacitating episodes as defined by Note 1.  
As such, an evaluation in excess of 20 percent is not 
warranted based on the frequency of incapacitating 
episodes.
 
In terms of orthopedic manifestations, the Board has 
previously discussed the applicable orthopedic codes and 
determined that the veteran suffers from slight limitation 
of motion of the lumbar spine.  Under Diagnostic Code 
5292, slight limitation of motion warrants a 10 percent 
evaluation.  

VA examinations indicate neurologic abnormalities 
associated with the veteran's bulging discs and L5 
radiculopathy.  Accordingly, the Board will evaluate the 
veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8520.  Under this provision, complete 
paralysis of the sciatic nerve (the foot dangles and 
drops, no active movement possible of muscles below the 
knee, flexion of the knee weakened or (very rarely) lost) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002).  Incomplete paralysis of the 
sciatic nerve is evaluated as follows: severe, with marked 
muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  
Id.

On examination in March 2000, there was objective evidence 
of mild weakness of in various muscle groups of the left 
lower extremity and also of diminished pinprick and 
sensation on left L5-S1 dermatomes of the foot.  On 
examination in October 2000, muscle strength in the left 
extensor hallucis longus was 2.5/5.  All the rest of the 
muscles in the right and left lower extremities were 5/5.  
The Board finds that these findings approximate no more 
than moderate incomplete paralysis of the sciatic nerve 
and a 20 percent evaluation is warranted under Diagnostic 
Code 8520.  

The 10 percent evaluation for orthopedic manifestations 
(slight limitation of motion of the lumbar spine) and 20 
percent evaluation for chronic neurologic manifestations 
(moderate incomplete paralysis of the sciatic nerve) 
combine to a 30 percent evaluation under 38 C.F.R. § 4.25 
(2002).  Accordingly, a 30 percent evaluation is warranted 
effective September 23, 2002, under the revised Diagnostic 
Code 5293.

The Board has considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  On review of 
the evidence, the Board finds that at no time during the 
appeal period, prior to the regulatory change discussed 
above, was an evaluation in excess of 20 percent 
warranted.  

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2001).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
for his low back disability and there is no indication 
that it has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

An initial evaluation in excess of 20 percent for a low 
back disability, characterized as L3-L4, L4-L5, and L5-S1 
bulging discs, is denied.

For the period beginning September 23, 2002, a 30 percent 
evaluation and no more for a low back disability, 
characterized as L3-L4, L4-L5, and L5-S1 bulging discs, is 
granted.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

